Case 2:15-cv-06633-CAS-SS Document 408-28 Filed 04/10/19 Page 1 of 9 Page ID
                                 #:10168




                    EXHIBIT AA
FILED: NEW YORK COUNTY CLERK 02/08/2013                                                              INDEX NO. 650446/2013
          Case
NYSCEF DOC. NO.2:15-cv-06633-CAS-SS
                2                                 Document 408-28 Filed 04/10/19 Page 2 of 9 NYSCEF:
                                                                                  RECEIVED    Page ID02/08/2013
                                                         #:10169


          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          --------------------------------------------------------------------- X
          THE WIMBLEDON FUND, SPC,

                                                                Plaintiff,           Index No.: _ _ __

                                -against-                                            COMPLAINT

          ADVISORY IP SERVICES INC., f/k/a SWARTZ IP
          SERVICES GROUP INC.,

                                                                Defendant.


           --------------------------------------------------------------------- X


                   Plaintiff, The Wimbledon Fund, SPC, on behalf of Wimbledon Fund (Class TT)
          ("Purchaser"), as and for its Complaint alleges:

                                                 NATURE OF THIS ACTION

                   1.         This is an action for breach of contract arising out of a Note and Note Purchase
          Agreement ("NP A"), pursuant to which Purchaser loaned to Defendant Advisory IP Services
          Inc., formerly known as Swartz IP Services Group Inc. ("Company"), the principal amount of
          $17.7 million.       Subsequently, several of Purchaser's investors made requests to redeem
          investments totaling approximately $9.5 million. Pursuant to the NPA, within 30 days of
          receiving written notice from Purchaser of a request from one of its investors to redeem an
          investment, Company was required to pay 50 percent of the redemption amount to Purchaser.
          Although Purchaser duly gave notice to Company that it owed Purchaser approximately $4.8
          million, Company failed and refused to pay the amount due, in breach of its contractual
          obligations.
                  2.         Based on Company's default, and pursuant to the terms of the NPA, Purchaser
          duly notified Company of acceleration of the Note, rendering the entire principal balance of the
          Note due and payable immediately. Consequently, Purchaser is entitled to a money judgment for



                                                                   1
Case 2:15-cv-06633-CAS-SS Document 408-28 Filed 04/10/19 Page 3 of 9 Page ID
                                 #:10170



 the entire unpaidprincipal balance of the Note ($17,693,900.27 as of July 31, 2012), plus interest
 from the date of breach, and reasonable attorneys' fees and disbursements.
                       THE PARTIES, JURISDICTION, AND VENUE

        3.       Plaintiff is a Cayman Islands segregated portfolio company. Purchaser is a class
 of shareholders of Plaintiff. Plaintiff sues on Purchaser's behalf because Purchaser entered into

 the underlying Note and NPA.
        4.     Upon information and belief, Defendant Company is a Texas corporation located
 at 10101 Fondren Rd., Suite 515, Houston, Texas 77096-5144 with its principal place of business

 located in Santa Monica, California.      On June 13, 2012, Company filed a Certificate of

 Amendment in the Office of the Texas Secretary of State, changing its name from Swartz IP

 Services Group Inc. to Advisory IP Services Inc.
        5.       Jurisdiction over Defendant is proper because Defendant, pursuant to Section
 17.3(b) of the NPA, irrevocably submits to the exclusive jurisdiction of the courts of New York

 State and waives any objection that this Court lacks jurisdiction over Defendant.

        6.       Venue is proper in this Court because the parties agreed in Section 17.3(b) of the
NPA that any action arising out of or relating to the NPA or Note shall be brought exclusively in

New York and waive any objection to the laying of venue in this Court.
                                     FACTUAL ALLEGATIONS

 Purchaser and Company Enter into the Note and NPA

        7.     On or about November 14, 2011, Purchaser and Company entered into the Note,
pursuant to which Company promised to pay to Purchaser the principal sum (an amount of up to
 $25 million) on November 14, 2016, or a later date, as specified in the Note. A true copy of the

Note is attached hereto as Exhibit A and incorporated herein by reference.
        8.     The Note was issued pursuant to the NPA, which the parties also entered into on

or about November 14, 2011. A true copy of the NPA is attached hereto as Exhibit B and

 incorporated herein by reference.


                                                 2
Case 2:15-cv-06633-CAS-SS Document 408-28 Filed 04/10/19 Page 4 of 9 Page ID
                                 #:10171



         9.    The Note and the NP A specify that the aggregate principal amount of up to $25

 million was to be delivered by Purchaser pursuant to a series of notes issued by Company called

 "Tranche A Notes," totaling the aggregate amount of $12.5 million, and "Tranche B Notes,"

 totaling the aggregate amount of up to an additional $12.5 million (collectively, these notes are

 referred to here as the "Notes," and sometimes are called "Reference Notes" in the Note and

 NPA).

         10.   Investors in Purchaser, sometimes called "unaffiliated limited partners" ("ULPs"),

 are entitled to take their money out of Purchaser's fund, or "redeem" their investment, upon

 notice as provided in the NP A. As detailed below, the NP A expressly requires Company to pay

 50% of such redemption amounts upon 30-days' notice from Purchaser of a redemption request

 by an ULP.

         11.   Pursuant to the Note, "[i]f any Event of Default occurs and is continuing, the

 principal of this Note may be declared due and payable in the manner, at the price and with the

 effect provided in the Note Purchase Agreement."

 Relevant Provisions of the NP A
         12.   Section 10.1 ofthe NPA, entitled "Prepayment upon Redemptions," provides:

               On or after December 1, 2011, within thirty (30) days of any
               written notice from Purchaser of a redemption request from one or
               more unaffiliated limited partner(s) in Purchaser's fund (each such
               request, a "Redemption Event"), which notice shall state the full
               amount of funds requested to be redeemed by such unaffiliated
               limited partner(s) in Purchaser's fund (the "Redemption
               Amount"), the Company shall prepay a principal amount of the
               Notes equal to fifty percent (50%) of the Redemption Amount set
               forth in such notice; provided, that any such redemption request
               must be accompanied by evidence, reasonably satisfactory to the
               Company, that the purpose and use of proceeds of the Redemption
               Event is to satisfy such redemption request (and no more than 50%
               the total amount thereof.)
         13.   Section 11 of the NPA, entitled "Events of Default," provides in relevant part:

               An "Event of Default" shall exist if any of the following
               conditions or events shall occur and be continuing:
                                                3
Case 2:15-cv-06633-CAS-SS Document 408-28 Filed 04/10/19 Page 5 of 9 Page ID
                                 #:10172



                     (a)     the Comp~y defaults in the payment of any
              principal on any Note when the same becomes due and payable;

                                               ***
                      (c)    the Company, or any of its Significant Subsidiaries
              (i) breaches a material term of any Indebtedness 1 and (ii) such
              breach results in Indebtedness in an aggregate amount (with other
              defaulted indebtedness) in excess of $500,000 becoming due and
              payable prior to its due date, and with respect to which a demand
              for payment has been made and not withdrawn within thirty (30)
              days of such demand being made[.]
       14.     Section 12.1 of the NPA, entitled "Acceleration," provides in relevant part:

              If any Event of Default has occurred and is continuing, holders of
              more than 50% of the aggregate principal amount of the Notes at
              the time outstanding may at any time at its or their option, by
              notice or notices to the Company, declare all the Notes then
              outstanding to be immediately due and payable. Upon any Notes
              becoming due and payable under this Section 12.1, such Notes will
              forthwith mature and the entire unpaid principal amount of such
              Notes shall all be immediately due and payable, without
              presentment, demand, protest or further notice, all of which are
              hereby waived.
       15.    Pursuant to Section 16 of the NPA, notices given pursuant to the NPA are deemed
given upon physical delivery.
       16.    Pursuant to Section 17.3 of the NPA, the NPA and the Notes shall be construed
and interpreted pursuant to New York law. In addition, "[e]ach party agrees that it will bring any
action or proceeding in respect of any claim arising out of or related to this Agreement or the
Notes exclusively in any federal or state court sitting in the State ofNew York (the 'New York

Courts'), and, solely in connection with claims arising under this Agreement or the Notes, (i)
irrevocably submits to the exclusive jurisdiction of the New York Courts; (ii) waives any
objection to laying venue in any such action or proceeding in the New York Courts; (iii) waives
any objection that the New York Courts are an inconvenient forum or do not have jurisdiction


    The NPA defines "Indebtedness" in relevant part as "any indebtedness, contingent or
otherwise, in respect of borrowed money, including indebtedness in respect of borrowed money
evidenced by bonds, notes, debentures or similar instruments .... " NPA, Schedule B-1.
                                               4
     Case 2:15-cv-06633-CAS-SS Document 408-28 Filed 04/10/19 Page 6 of 9 Page ID
                                      #:10173



      over any party; and (iv) agrees that service of process upon such party in any such action or

      proceeding will be effective if notice is given in accordance with Section 17."
             17.       Finally, Section 17.5 of the NPA provides that, "[i]fthere occurs any bankruptcy,
      reorganization, receivership of the Company or other proceedings affecting Company creditors'
      rights and involving a claim under this Agreement or the Notes or if the holders of Notes

      otherwise take action to collect amounts due under the Notes or to enforce the provisions of this
      Agreement or the Notes, then the Company shall pay the costs incurred by the holders for such
      enforcement or action or in connection with such bankruptcy, reorganization, receivership or

      other proceeding, including, but not limited to, attorneys' fees and disbursements."
.,
      Purchaser Performs under the NPA
             18.       Pursuant to the Note and NPA, Purchaser delivered funds to Company totaling

      $17.7 million.
             19.       Pursuant to the terms of the NPA, the principal balance of the Notes has been
      adjusted on a monthly basis through July 31, 2012, resulting in the total outstanding principal

      balance of$17,693,900.27 sought to be recovered in this lawsuit.
      Company Breaches the Note and NPA
             20.       On August 22, 2012, pursuant to Section 10.1 of the NPA, Societe General

      Private Banking (Suisse) SA ("SocGen"), the custodian of Plaintiffs fund, gave written notice to
      Company of a redemption request (as defined in Section 10.1, a "Redemption Event") made by
      two unaffiliated limited partners in Purchaser's fund for approximately $9.2 million.
             21.       On October 1, 2012, pursuant to Section 10.1 of the NPA, SocGen gave written
      notice to Company of a redemption request (another "Redemption Event") made by two other
      ULPs in Purchaser's fund for approximately $400,000.
             22.       On October 9, 2012, pursuant to Section 10.1 of the NPA, Purchaser gave

      Company further written notice of these redemption requests, enclosed additional copies of the
      requests, and included evidence that the purpose and use of proceeds of these Redemption


                                                       5
Case 2:15-cv-06633-CAS-SS Document 408-28 Filed 04/10/19 Page 7 of 9 Page ID
                                 #:10174



 Events was to satisfy 50% of the Redemption Amount (i.e., the sum of the funds requested to be

 redeemed).

        23.    Company did not pay any of the Redemption Amount.

        24.    On January 2, 2013, Purchaser gave Company a final notice pursuant to Section

 10.1 (the "Final Redemption Notice")? Purchaser demanded that Company pay the amount of

 $4,766,894.93 (i.e., 50% of the Redemption Amount stated in the Final Redemption Notice)

 within 30 days. The Final Redemption Notice enclosed Purchaser's October 9, 2012 letter, and

 included additional, detailed evidence that the purpose and use of proceeds of these Redemption

 Events was to satisfy 50% of the Redemption Amount.          The Final Redemption Notice and

 attached data demonstrate how the Redemption Amount was calculated. A true copy of the Final

 Redemption Notice and the exhibits thereto, including proof of its delivery to Company, is

 attached hereto as Exhibit C and incorporated herein by reference.

        25.    Company ignored the Final Redemption Notice and has not paid any of the

 amounts due and owing.

        26.    On February 4, 2013, pursuant to Section 12.1 of the NPA, Purchaser sent to

 Company via Federal Express, on behalf of holders of more than 50% of the principal amount of

 the Notes, a notice declaring all the Notes then outstanding to be immediately due and payable

 and demanding such payment immediately and in full (the "Acceleration Notice"). A true copy

 of the Acceleration Notice, including proof of its delivery to Company, is attached hereto as

 Exhibit D and incorporated herein by reference.      Accordingly, pursuant to Section 12.1, the

 Reference Notes have matured and the entire unpaid principal amount ofthe Notes as of July 31,

 2012, $17,693,900.27, is immediately due and payable.




 2 The Final Redemption Notice was sent via Federal Express, overnight on December 27, 2012,
 but Company received it on January 2, 2013.
                                                6
Case 2:15-cv-06633-CAS-SS Document 408-28 Filed 04/10/19 Page 8 of 9 Page ID
                                 #:10175


                                  FIRST CAUSE OF ACTION
                                     (Breach of Contract)
        27.     Plaintiff repeats and realleges each and every allegation contained in paragraphs
 "1" through "26" as though fully set forth herein.

        28.     The Note and NP A were and are valid, binding, and enforceable contracts.

        29.     Purchaser performed all obligations under the Note and NPA, except to the extent
 such performance was excused.
        30.     Under the terms of the NP A, Purchaser duly provided notice to Company of the
 Redemption Events under Section 10.1 of the NPA on January 2, 2013 and demanded that
 payment be made equal to 50% of the Redemption Amount set forth in the Final Redemption
 Notice, i.e., $4,766,894.93.
        31.     Company was obligated under the Note and NP A to pay 50% of the Redemption
 Amount within 30 days of the Final Redemption Notice. Company materially breached the Note

 and NPA by failing to timely make such payment on or before February 2, 2013, as required by
 Section 10.1 ofthe NPA.

        32.     Company is in default of the Note and NPA pursuant to Section ll(a) because it
 defaulted in the payment of principal on the Note when the same became due and payable.
 Company also is in default of the Note and NPA pursuant to Section ll(c) by breaching a

 material term of Indebtedness, which resulted in Indebtedness in an aggregate amount in excess
 of $500,000 becoming due and payable prior to its due date, with respect to which a demand for
 payment has been made and not withdrawn within 30 days.
        33.     Based on such defaults and pursuant to Section 12.1 of the NPA, Purchaser has

 accelerated the Notes. As a result, the Notes have matured, and the entire unpaid principal
 balance is immediately due and payable.
        34.     As a direct and proximate result of Company's default and material breaches of
the Notes and NP A, Purchaser has suffered damages in the amount of the unpaid principal
balance of the Notes ($17,693,900.27), no portion of which has been paid by Company, although
duly demanded by Purchaser, plus interest allowed by law.
                                                 7
Case 2:15-cv-06633-CAS-SS Document 408-28 Filed 04/10/19 Page 9 of 9 Page ID
                                 #:10176



        35.      In addition, pursuant to Section 17.5 of the NPA, Purchaser is entitled to

 attorneys' fees and costs incurred in this action and in otherwise enforcing its rights.

                                      PRAYER FOR RELIEF
            Wherefore, Plaintiff demands Judgment against Defendant as follows:

            1.   Adjudging Company liable to Plaintiff in the amount of$17,693,900.27;

            2.   Awarding Plaintiff attorneys' fees, costs, and expenses incurred in enforcing its

  rights under the NPA, including in this action;

            3.   Awarding Plaintiff interest as allowed by law; and

            4.   Granting Plaintiff such other and further relief as this Court may deem just and

  proper.


 Dated: New York, New York
        February 8, 2013
                                               GREENBERG TRAURIG, LLP



                                               By:~~- J~                        )gFH
                                                              oringi.F~/
                                                             Ryan F. Harsch

                                               MetLife Building
                                               200 Park Avenue
                                               New York, NY 10166
                                               Tel: (212) 801-9200
                                               Fax: (212) 801-6400

                                               Attorneys for Plaintiff
                                               The Wimbledon Fund, SPC




                                                    8
